United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2879
                                  ___________

Terrie Elizabeth Ridpath; Lon          *
E. Ridpath,                            *
                                       *
            Appellants,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Howard Lloyd Pederson; The             *
Lakin Law Firm, P.C.; Ricky            *
D. Foutch,                             *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: April 11, 2005
                               Filed: May 16, 2005
                                ___________

Before COLLOTON, McMILLIAN, and BENTON, Circuit Judges.
                         ___________

BENTON, Circuit Judge.

      Terrie E. Ridpath and Lon E. Ridpath appeal the district court's1 grant of
summary judgment in their personal injury suit. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.



      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       This court reviews de novo the grant of summary judgment, giving the
Ridpaths the most favorable reading of the record and the benefit of any reasonable
inferences from the record. See Uhiren v. Bristol-Myers Squibb Co., 346 F.3d 824,
827 (8th Cir. 2003). "Summary judgment is appropriate only when the pleadings,
depositions and affidavits submitted by the parties indicate no genuine issue of
material fact and show that the moving party is entitled to judgment as a matter of
law." Id. In this diversity case, Missouri state law governs the substantive claims.
See Bennett v. Hidden Valley Golf and Ski, Inc., 318 F.3d 868, 874 (8th Cir. 2003),
citing Erie R.R. Co. v. Tomkins, 304 U.S. 64, 78 (1938).

      Howard L. Pederson entered the Ridpaths' property to serve process and came
into contact with Terrie Ridpath. The Ridpaths sued for battery, trespass, false
imprisonment, and loss of consortium – against Pederson, Pederson's employer (The
Lakin Law Firm P.C.), and the firm's client (Ricky D. Foutch).

      Ridpath alleged that Pederson's torts aggravated her Crohn's disease, and
caused "other, unrelated" injuries. The district court granted summary judgment,
concluding that Ridpath did not offer the expert medical testimony required to prove
causation of the alleged injuries.

      With respect to the Crohn's disease claims, Ridpath argues that under the
"sudden onset" doctrine, she may prove causation without expert testimony. Ridpath
contends this case is controlled by Berten v. Pierce, 818 S.W.2d 685 (Mo. App.
1991). In Berten, the Western District of the Missouri Court of Appeals applied the
sudden onset doctrine to find a submissible case of causation where a car accident
allegedly aggravated a pre-existing back condition. Id. at 686-87.

      That doctrine holds that causation may be inferred by a lay jury, without
      expert evidence, where the obvious symptoms of the injury follow the
      trauma immediately, or with only short delay, and the injury is the kind
      that is normally sustained in the kind of trauma being considered. The
                                        -2-
      lay jury by its common sense and experience may reliably find that the
      injury occurred as a result of the trauma. The most obvious cases for the
      application of the doctrine are those where a person is involved in a
      violent accident and sustains a broken bone, or an open wound. It has
      also been applied in cases of back pain.

Id. at 686 (citations omitted).

       The parties note a conflict among Missouri cases on whether aggravation of a
pre-existing injury is within lay understanding for purposes of the sudden onset
doctrine. Compare Berten, 818 S.W.2d at 687, with Rech v. AAA Plumbing Co., 798
S.W.2d 194, 196 (Mo. App. 1990), and Modlin v. Sun Mark, Inc., 699 S.W.2d 5, 7
(Mo App. 1985). This court need not address that question. Even assuming that
Berten is the law, Ridpath did not make a submissible case of causation. As Berten
states, the sudden onset doctrine applies "where the obvious symptoms of the injury
follow the trauma immediately, or with only short delay, and the injury is the kind
that is normally sustained in the kind of trauma being considered." Berten, 818
S.W.2d at 686. But "when the injury is a 'sophisticated' one, i.e., requiring surgical
intervention or other highly scientific technique for diagnosis, proof of causation is
not within the realm of lay understanding and must be established through expert
testimony." Turner v. Iowa Fire Equip. Co., 229 F.3d 1202, 1210 (8th Cir. 2000),
applying Soper v. Bopp, 990 S.W.2d 147, 157 (Mo. App. 1999).

       True, Ridpath testified to an onset of increased Crohn's symptoms after the
incident. However, this is not a case where a "lay jury by its common sense and
experience may reliably find that the injury occurred as a result of the trauma."
Berten, 818 S.W.2d at 686. Unlike back pain after an auto accident, an aggravation
of Crohn's disease is not an injury a lay person understands normally to result from
a battery, trespass, or false imprisonment. Here, the alleged injury is sufficiently
sophisticated that Ridpath's doctor agreed "it has not been possible to correlate the


                                         -3-
development of disease with psychological disposition or exacerbations to stressful
life." Summary judgment was proper on the Crohn's disease claims.

       Ridpath further argues the district court erred in holding that without expert
medical testimony, she could not prove that Pederson's acts caused injuries unrelated
to her Crohn's disease. She alleges that Pederson's intentional torts caused "mental
suffering" that may be proved without expert testimony. This court affirms for a
different reason, and does not reach the state law issue. See Viking Supply v. Nat'l
Cart Co., 310 F.3d 1092, 1097 (8th Cir. 2002) (summary judgment may be affirmed
on any ground supported by the record, even if not relied upon by the district court).

       Ridpath cannot prove "mental suffering" damages unrelated to Crohn's disease.
Defendants' Statement of Uncontroverted Material Facts number 22 says: "Plaintiff
Ridpath has admitted that all of her conditions, including feeling tired, worn out, and
depressed 'are 100 percent related strictly to the Crohn's disease.' Exhibit 3, Ridpath
Deposition, 33:2-34:14." Ridpath did not controvert Statement number 22. Local
Rule 7–4.01(E) (E.D. Mo. 2004) provides, "All matters set forth in the statement of
the movant shall be deemed admitted for purposes of summary judgment unless
specifically controverted by the opposing party." Because Ridpath effectively admits
that all of her conditions are related to Crohn's disease, summary judgment is proper
on her claim for "unrelated" mental suffering. See Harris v. Interstate Brands Corp.,
348 F.3d 761, 762-63 (8th Cir. 2003).

      Summary judgment resolves all claims because Lon Ridpath's claim derives
from those of his spouse, and the claims against the employer and client are based on
respondeat superior. The judgment is affirmed.
                        _____________________________




                                         -4-